Case 9:19-cv-80663-RLR Document 4-1 Entered on FLSD Docket 06/12/2019 Page 1 of 1



                          UNITED STATES DISTRICT COURT FOR THE
                              SOUTHERN DISTRICT OF FLORIDA
                                   (WEST PALM BEACH)

                                    Case No.: 9:19-cv-80663-RLR

  YULIAM L. RODRIGUEZ,

       Plaintiff,
  v.
  EXECUTIVE NON-EMERGENCY
  TRANSPORTATION, Inc. and
  GEORGE A. RICARDO,

        Defendants.
  __________________________________/


                     ORDER GRANTING MOTION FOR EXTENSION OF TIME

          THIS MATTER is before the Court on Defendants’ Motion to extend the time to

  respond to the Plaintiff’s Complaint. The Court, having reviewed the file and being fully

  advised in the premises, finds that there is good cause to grant the relief requested in the Motion.

  It is therefore,

          ORDERED that the Motion is granted. The Defendants shall have an enlargement of

  time up to and including July 3, 2019 to respond to Plaintiffs’ Complaint.

          DONE AND ORDERED this ___ day of June, 2019, in Chambers of the United States

  District Court for the Southern District of Florida, West Palm Beach Division.




                                                United States District Judge



  cc: Counsel of Record
